Exhibit 10.4(g)

LONG TERM INCENTIVE RESTRICTED STOCK AGREEMENT

PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

This Agreement is made as of the <<Grant Date>> (the “Grant Date”) by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the “Company”) and
<<Participant Name>> (the “Employee”).

In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
“Plan”). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.

The Committee, on behalf of the Company, grants to the Employee an award of <<#
of Shares Granted>> shares of restricted stock (the “Restricted Shares”) of the
Company’s common stock, par value of $.01 per share (the “Common Stock”) upon
the following terms and conditions:

1.        Vesting.    The Restricted Shares will vest and be immediately
transferable on January 2, 3 years after the grant date (the “Vesting Date”).
Notwithstanding the foregoing, the Restricted Shares will vest and be
immediately transferable (but in any event, within 70 days) in the event of the
Employee’s death or Disability, or a Change in Control of the Company.
Notwithstanding the foregoing, in the event of the Employee’s retirement under
the Company’s pension plan on or after age 62, the Restricted Shares will not
vest and be immediately transferable until the Vesting Date (and, in any event,
within 70 days thereafter). All Restricted Shares will be forfeited upon
termination of the Employee’s employment with the Employer before the Vesting
Date for a reason other than death, Disability or retirement under the Company’s
pension plan on or after age 62.

2.        Adjustment.    The Committee shall make equitable substitutions or
adjustments in the Restricted Shares as it determines to be appropriate in the
event of any corporate event or transaction such as a stock split, merger,
consolidation, separation, including a spin-off or other distribution of stock
or property of the Company, reorganization or any partial or complete
liquidation of the Company.

3.        Rights as Stockholder.

(a)      The Restricted Shares will be issued in the form of a book entry
registration. The Company may issue a stock certificate (the “Certificate”) in
the Employee’s name representing the Restricted Shares prior to the Vesting
Date, in which



--------------------------------------------------------------------------------

case, the Employee will execute a stock power in favor of the Company, the
Certificate will be held by the Secretary of the Company (the “Escrow Agent”)
and will be imprinted with a legend stating that the Restricted Shares
represented by the Certificate may not be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of except in accordance with this Agreement.
The Escrow Agent will hold the Certificate until the Vesting Date. As soon as
practicable after the Vesting Date the Company will issue unlegended
Certificates for Common Stock to the Employee and the Employee will surrender to
the Company any legended Certificates representing the Restricted Shares, if
applicable.

(b)      Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the Restricted
Shares. The Restricted Shares have Dividend Equivalent Rights.

4.        No Limitation on Rights of the Company.    The granting of Restricted
Shares will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

5.        Employment.    Nothing in this Agreement or in the Plan will be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.

6.        Government Regulation.    The Company’s obligation to deliver Common
Stock following the Vesting Date will be subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7.        Withholding.    The Employer will comply with all applicable
withholding tax laws, and will be entitled to take any action necessary to
effectuate such compliance. The Company may withhold a portion of the Common
Stock to which the Employee or beneficiary otherwise would be entitled
equivalent in value to the taxes required to be withheld, determined based upon
the Fair Market Value of the Common Stock. For purposes of withholding, Fair
Market Value shall be equal to the closing price of the Common Stock on the
Vesting Date, or, if the Vesting Date is not a business day, the next business
day immediately following the Vesting Date.

8.        Notice.    Any notice to the Company provided for in this Agreement
will be addressed to it in care of its Secretary, John Bean Technologies
Corporation, 200 East Randolph Drive, Chicago, Illinois 60601, and any notice to
the Employee (or other person entitled to receive the Restricted Shares) will be
addressed to such person at the Employee’s address now on file with the Company,
or to such other address as either may designate to the other in writing. Any
notice will be deemed to be duly given when enclosed in a properly sealed
envelope addressed as stated above and deposited, postage paid, in a post office
or branch post office regularly maintained by the United States government.



--------------------------------------------------------------------------------

9.        Administration.    The Committee administers the Plan. The Employee’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan, a copy of which is attached hereto, including any guidelines the
Committee adopts from time to time.

10.      Binding Effect.    This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

11.      Sole Agreement.    This Agreement is the entire agreement between the
parties to it, and any and all prior oral and written representations are merged
into this Agreement. This Agreement may only be amended by written agreement
between the Company and the Employee. Employee expressly acknowledges that the
form of the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this restricted stock award and may not be a full version of this Agreement due
to limitations inherit in such website that are imposed by Fidelity. The terms
of this Agreement will govern the Employee’s award in the event of any
inconsistency with the agreement viewed or accepted by the Employee on the
Fidelity NetBenefits website.

12.      Governing Law.    The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of Delaware.

13.      Privacy.    Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

Executed as of the Grant Date.

 

JOHN BEAN TECHNOLOGIES CORPORATION

By:

 

 

     

 

 

Vice President, Human Resources

   

  <<Signed Electronically>>

     

  <<Social Security Number>>

     

  <<Acceptance Date>>

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.